Citation Nr: 1451025	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO:  12-03 571	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to an increased rating for service-connected low back disability, currently evaluated as 20 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to January 1973.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decisions of the Regional Office (RO) in St. Petersburg, Florida. By this rating action, the RO declined to reopen a previously denied claim for service connection for a left knee disability, and continued a 10 percent disability rating assigned to the service-connected low back disability.  The Veteran appealed this determination to the Board. 

By a March 2012 rating action, the RO assigned a 20 percent disability rating to the service-connected low back disability, effective, December 4, 2009-the date VA received the Veteran's claim for increased compensation for this disability.  Because the increase in the evaluation of the above-cited service-connected disability to 20 percent does not represent the maximum rating available, the increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the West Palm Beach, Florida RO Out-Based Service Center.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  
In July 2014, the Veteran, through his attorney, submitted additional evidence (i.e., private and VA medical evidence, service personnel records, and lay statement) in support of his claims, along with a waiver of initial RO consideration.  (See Veteran's attorney's statement to VA enclosed with the above-cited evidence, uploaded and received to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file in late July 2014, at page (pg.) 1)).  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses this evidence is not required.  38 C.F.R. § 20.1304 (2014). 

Regarding the claim of entitlement to TDIU, in an April 2011 report,  A. S., M. D. opined that because of residual functional limitations secondary to his service-connected conditions, such as the Veteran's low back disability, the Veteran was "[l]ess than sedentary" and unemployable.  (See April 2011 report, prepared by A. S., M. D., received and uploaded to the Veteran's VBMS electronic claims file at pg. 6).  The Board finds Dr. A. S.'s statement to have raised a claim of entitlement to TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice.  Id.  

The issue of entitlement to service connection for bilateral hip disability as secondary to the service-connected low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's attorney's April 2014 written argument to the Board, received and uploaded to the Veteran's VBMS electronic claims file on April 29, 2014, at pg. 1).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


In the decision below, the Board will reopen the previously denied claim for service connection for a left knee disability and remanded the underlying service connection claim for this disability, as well as the increased rating and TDIU claims, to the RO for additional development.  Thus, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The RO last finally denied the Veteran's claim for service connection for a left knee disability in a September 2005 unappealed rating decision.

2.  Evidence submitted since the September 2005 rating decision includes information pertaining to an unestablished fact necessary to substantiate the claim (i.e., medical evidence of a current diagnosis of chondromalacia of the left knee), the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the underling claim for service connection for this disability.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, wherein the RO, in part, denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2014). 

2.  Evidence received since the September 2005 rating decision, wherein the RO, in part, denied connection for a left knee disability, is new and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to reopen the previously denied claim for service connection for a left knee disability, further assistance is unnecessary to aid the Veteran in substantiating the aspects of this claim. 


II. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a left knee disability.  He contends his current left knee disorder, left knee chondromalacia, had its onset during active military service.  

By a September 2005 rating action, the RO denied service connection for a left knee disability based on the absence of competent medical evidence demonstrating that the Veteran currently (then) had a chronic left knee disability that was etiologically related to the in-service findings of left knee chondromalacia.  As new and material evidence was not received, and the Veteran did not file a notice of disagreement within one year of notification of the September 2005 rating decision in December 2005, it became "final" under 38 U.S.C.A. § 7105(c).  

The Board finds that new and material evidence has been received and the claim for service connection for a left knee disorder is reopened. 

In early December 2009, the RO received the Veteran's petition to reopen his previously denied claim for service connection for a left knee disorder.  (See VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's VBMS electronic claims file on December 7, 2009 at pg. 6). 

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a left knee disability.  The evidence received subsequent to the September 2005 rating action is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Evidence received since the RO's final September 2005 rating action includes, but is not limited to, an April 2011 report, prepared by A. S., M. D.  Dr. A. S. opined that the Veteran's diagnosed left knee chondromalacia was not related to military service.  (See April 2011 report, prepared by A. S., M. D.). Dr. A. S.'s April 2011 report is new because it was not of record at the time of the RO's final September 2005 rating action.  It is also material.  Dr. A. S's April 2011 report is material because it relates to an unestablished fact that was not previously of record at the time of the final September 2005 rating action, namely that the Veteran has been diagnosed with a left knee disorder--left knee chondromalacia. Thus, the Board finds that new and material evidence has been received.  The claim for service connection for a left knee disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent, the appeal is granted.


REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claims of entitlement to service connection for a left knee disability, entitlement to an increased disability rating in excess of 20 percent for the service-connected low back disability, and entitlement to TDIU; specifically, to obtain VA examinations to determine the etiology of the Veteran's left knee disability and current severity of his service-connected low back disability; provide him with appropriate notice in accordance with the VCAA regarding his claim for entitlement to TDIU; and, schedule him for a VA examination to determine the effect of his service-connected disability on his employability.  Thus, consideration of the above-cited claims will be deferred and remanded to the RO for actions as described in the directives outlined in the indented paragraphs below.

VA examinations

Left Knee Disability

The Veteran claims service connection for a left knee disability.  He contends that his current left knee disorder, diagnosed as left knee chondromalacia had its onset during military service.  

The Veteran's service treatment records (STRs) show that in September 1972, he complained of an inability to sit for prolonged periods of time and left knee pain that had existed for the previous (6) months.  The examining clinician entered a diagnosis of left knee chondromalacia.  The Veteran was placed on a temporary profile for his left knee with instructions not to engage in any prolonged marching, climbing and running.  A December 1972 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  In the notes section of the report, the examiner diagnosed the Veteran, in part, with chondromalacia, patella, mild; the exact knee was not reported.  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee or arthritis, rheumatism or bursitis. 

As noted above, in an April 2011 report, Dr. A. S. diagnosed the Veteran, in part, with left knee chondromalacia that was not related to his period of military service.  The Board finds Dr. A. S.'s April 2011 opinion as to the etiology of the Veteran's left knee disability to be of little probative value in evaluating his claim for service connection for this disability.  Dr. A. S.'s opinion was unaccompanied by a rationale as required by recent court decisions.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996). 

The Board finds that a VA examination with an opinion taking into account the above-cited service treatment records and post-service medical evidence, as well as any lay reports of knee pain following service, is necessary prior to further appellate review of the claim for service connection for a left knee disability.

Low Back Disability

The Veteran seeks an increased rating in excess of 20 percent for his service-connected low back disability.  He maintains that his low back disability warrants a higher rating than the currently assigned 20 percent rating due to an inability to stand, bend, or walk for more than three (3) blocks despite medication and hot soaks.  (See Transcript (T.) at pages (pgs.) 5-6, 10)).  

In April 2011, Dr. A. S. examined the Veteran, in part, to determine the current severity of his low back disability.  Dr. A. S. reported that based on the Veteran's subjective complaints of back pain that ranged from a seven (7) out of 10, with 10 being the highest degree of severity, with an increase to 10 out of 10 every couple of months that necessisted bedrest, he was at least 40 percent disabling since August 2004.  (See April 2011 report, prepared by A. S., M. D., received and uploaded to the Veteran's VBMS electronic claims file on June 30, 2011 at pg. 4).  The Board is aware of Dr. A. S.'s conclusion that the Veteran's low back disability warranted a 40 percent rating under the VA's Formula for Rating  Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Dr. A. S.'s conclusion, however, was based on the Veteran's subjective complaints of incapacitating episodes of the lumbar spine, as opposed to objective clinical evidence that he had been prescribed bed rest by a physician and received treatment by a physician in accordance with the above-cited schedular criteria.  While the Veteran may choose to intermittently rest due to pain, that does not satisfy the regulatory definition of incapacitating episodes.  Thus, in view of the foregoing and in view of the Veteran's complaints that his low back disability is more severe than that reflected by the currently assigned 20 percent rating, the Board finds that he should be afforded a VA examination to determine the current severity of his service-connected low back disability.  Goss, supra. 

TDIU

VCAA Notice

The Veteran has not been provided with a proper duty-to-assist notice letter for his claim of entitlement to TDIU.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

TDIU examination

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected low back disability (and left knee disability if service connection is established pursuant to the remand directives below) currently precludes him from performing substantially gainful employment.  As noted in the Introduction, in an April 2011 report, A. S., M. D. opined that the Veteran's service-connected disabilities, such as his low back disability, had rendered him "[l]ess than sedentary" and unemployable.  Thus, the Board finds that a medical opinion regarding the effect of his service-connected low back disability (and left knee disability if service connection is awarded for this disability pursuant to the directives below) on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  Here, a VA examination is necessary in order to provide a current assessment of the functional effects of the Veteran's disability relative to unemployability.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claim of entitlement to TDIU.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(a), (e) (2014).

2.  Schedule the Veteran for a VA Compensation and Pension examination with an appropriate specialist to determine the nature and etiology of his diagnosed left knee chondromalacia and any other left knee disorder found.  The examiner should review the Veteran's VBMS electronic claims file and note such review in his or her examination report. 

The examiner must provide an opinion as to whether it is as least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left knee chondromalacia and any other left knee disorder which is diagnosed is etiologically related to, or had its onset during, military service, or whether any left knee arthritis was manifested to a compensable degree within one year of service discharge in January 1973? 

In formulating the above-requested opinion, the examiner is requested to comment on service treatment records containing, in part, an assessment of left knee chondromalacia and chondromalacia, patella, mild, in September and December 1972, respectively.  The examiner is also requested to express his agreement or disagreement with Dr. A. S.'s April 2011 opinion that the Veteran's left knee chondromalacia was not related to his period of military service. 
If the examiner rejects the Veteran's reports of left knee symptomatology and impact on his daily life, he or she should provide a reason for doing so.
 
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones, supra.
 
3.  Schedule the Veteran for a VA spine examination, with an appropriate examiner who has reviewed the Veteran's VBMS electronic claims file.  The examiner should note the Veteran's subjective symptoms and address the following:
 
 i) Range of motion studies of the lumbar spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.
 
 ii) The frequency and duration of any physician-prescribed bed rest with treatment by a physician (i.e., incapacitating episodes) caused by the lumbar spine must be described. If no bed rest with treatment has been prescribed, the examiner should so state.
 
iii) The examiner must discuss whether there are any objective neurological abnormalities associated with the lumbar spine, such as lower extremity neuropathy and radiculopathy.  For each identified abnormality, a description of its symptoms and severity is requested.

In regard to any lower extremity radiculopathy/neuropathy that is associated with the service-connected lumbar spine disability found on examination, the examiner should describe the Veteran's symptoms and the extent of its severity (i.e., mild, moderate, etc.).  If the examination clearly shows neurological symptoms of an etiology other than the service-connected lumbar spine disability, the examiner should so state. 
 
 (iv) The examiner is requested to provide a discussion of the effects of the lumbar spine disability, along with any associated objective neurological abnormalities, on the ability of the Veteran to secure and follow a substantially gainful occupation.
 
Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
 4.  Schedule the Veteran for a VA examination by an appropriate examiner in order to separately evaluate the functional effects of:  1.) his service-connected low back disability (evaluated as 20 percent disabling) alone, and 2.) his low back disability and left knee disability in combination, relative to his employability. 
 
Specifically, the VA examiner is directed to provide a medical opinion separately setting forth the extent of functional and industrial impairment resulting from:  1.) the service-connected low back disability, alone, and 2.) the low back disability and left knee disability, in combination. 

The medical opinion must separately address whether: 1.) his low back disability, alone, and 2.) his low back disability and left knee disability, in combination, are so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities (other than the left knee) cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the low back and left knee must be considered in the opinion.
 
All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. All necessary studies and tests shall be conducted.
If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the Veteran's VBMS electronic claims file is returned to the Board.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the VBMS electronic claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
 6.  Thereafter, the RO must adjudicate the claims of entitlement to service connection for a left knee disability and entitlement to TDIU, and readjudicate the claim of entitlement to an increased disability rating in excess of 20 percent for service-connected low back disability.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the January 2012 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPLEAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


